929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary L. MONTGOMERY, Petitioner-Appellant,v.James N. ROLLINS, Warden, Attorney General of the State ofMaryland, Respondents-Appellees.
No. 90-6510.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 15, 1990.Decided April 1, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-89-1956-JH)
Gary L. Montgomery, appellant pro se.
John Joseph Curran, Jr., Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL, WILKINS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gary L. Montgomery seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Montgomery v. Rollins, CA-89-1956-JH (D.Md. Jan. 4, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 In addition to the three claims reviewed on the merits by the district court, we have reviewed Montgomery's ineffective assistance claims relating to the alleged failures to protect the record at the suppression hearing and to challenge the suggestiveness of the photo array, and have found them to be meritless